*586In re Transportation and Development, Dept. of; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Lafourche, 17th Judicial District Court Div. B, No. 103294; to the Court of Appeal, First Circuit, No. 2009 CA 1569.
Granted. Given the unique facts and circumstances of this case, we find defendant’s correspondence was tantamount to formal discovery (request for production of documents). The serving of any discovery materials shall be considered a step in the prosecution or defense of an action for purposes of La. Code Civ. Proc. art. 561, notwithstanding such discovery materials are not filed in the record of the proceedings. La.Code Civ. Proc. art. 1474(C)(4). Accordingly, the judgment of the court of appeal is reversed and this matter is remanded to the district court for further proceedings.